Citation Nr: 1439290	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-37 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a spider bite. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.

4.  Entitlement to service connection for hypertension (claimed as high blood pressure).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2009, the Veteran testified before a Decision Review Officer at the RO and in August 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The transcripts of both these proceedings are associated with the claims file.

The Veteran seeks service connection for PTSD.  The Board notes, however, that the evidence of record reflects that the Veteran has been diagnosed with depression and dysthymia with superimposed major depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Given that there is enough evidence of record for the Board to decide the claim as to PTSD, but a remand is necessary for consideration of any other psychiatric disorders the Veteran may have, the Board has added an additional issue as shown on the cover page. 

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2012 at his hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw his appeal as to entitlement to service connection for residuals of a spider bite.

2. The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for residuals of a spider bite have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

2. The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In August 2012, prior to the promulgation of a decision by the Board in this case, the Veteran requested to withdraw his appeal for service connection for residuals of a spider bite before the undersigned Veterans Law Judge at a Travel Board Hearing.  This request was reduced to writing in the hearing transcript on record.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.

II.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Here, in an April 2008 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, personnel records, private treatment records and the deck logs of the ship on which the Veteran served.  The Veteran has not identified any outstanding evidence.

Finally, an appropriate VA examination was conducted in connection with the claim followed by an addendum opinion to consider new evidence.  The VA psychologist who conducted the August 2010 examination had access to and reviewed the evidence in the claims file and interviewed the Veteran prior to providing an opinion as to whether the Veteran has PTSD related to an in-service stressor in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examination opinion along with the addendum opinion to specifically consider VA treatment records and other additional evidence were supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board finds that no additional RO action to further develop the record in connection with the Veteran's claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


III.  Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  If VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was not a POW, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran contends he has a diagnosis of PTSD that can be linked to various experiences during service, to include while serving on the U.S.S. Guardian that performed mine sweeping in the Arabian Gulf.  

VA treatment records indicate the Veteran first sought mental health treatment in 2008 after he filed a claim for service connection.  He was prescribed medication which was said to be for depression and anxiety.  In a December 2008 record, the Veteran indicated depression had been present "to some degree" since 1992 when he separated from the military and that it got worse after his mother's death in 1995 and again after his stroke in April 2008 that greatly affected his memory and other aspects of his life.  He related that he was steering the U.S.S. Guardian when it was attacked by speedboats at 1:30 am and this experience frightened him.  He indicated he has had nightmares since 1992 and awakened in a cold sweat once every week or two.  He described a sense of estrangement from others and indicated crowds were a trigger for hypervigilance.  It was indicated he had "no previous psych history."  He was assessed with PTSD and dysthymia with superimposed major depression by his primary care physician who was not a psychiatrist or psychologist.  The Veteran joined a PTSD Group Therapy Program directed by a clinical social worker.

In May 2009, the RO denied the Veteran's claim on account that his in-service stressor involving attacks on the U.S.S. Guardian could not be verified.  The RO recognized the assessment of PTSD; however, noted no evidence of a verifiable in-service stressor and that there was no evidence to show the Veteran served in combat.  Following the filing of a notice of disagreement, the Veteran had a hearing before a Decision Review Officer in September 2009 and again testified as to the U.S.S. Guardian being attacked by small boats.  He indicated the U.S.S. Texas was a sister boat that was called in during those attacks.  It was found upon further development that the U.S.S. Texas, a guided missile cruiser, was involved in some mine sweeping during the First Persian Gulf conflict.  Verification of attacks on the U.S.S. Guardian could not be confirmed, but it was indicated that since missile cruisers were in the area such attack would be consistent with the circumstances of the Veteran's service.  A VA examination was requested to determine whether the Veteran had a diagnosis of PTSD that conformed to the DSM-IV criteria and whether the stressors as reported were sufficient to cause intense fear and horror that would cause PTSD.

In August 2010, the Veteran underwent a VA examination with a licensed psychologist.  The examiner reviewed the claims file.  The Veteran related an incident when his ship went through the Suez Canal.  He indicated people jumped on board and he did not know who the enemy was.  The Veteran did not inform the examiner about the alleged attacks on the U.S.S. Guardian.  He reported he began to have nightmares while in the Gulf, but did not seek treatment then.  He indicated anxiety and that he did not like crowds or watching war movies.  After interviewing the Veteran, the examiner determined that he did not meet the DSM-IV criteria for a diagnosis of PTSD and thus the examiner did not provide an opinion as to whether the Veteran's symptoms were related to service.  The examiner noted depressive symptoms and that the Veteran took medications. He also noted the Veteran's stroke in April 2008 had affected some of his cognitive abilities as well as his memory.

VA treatment records dated in 2010 and 2011 indicate continuing therapy and treatment.

In December 2011, the RO sought an addendum opinion pointing out the assessment of PTSD in the Veteran's VA treatment records and that he served aboard a warship during the Persian Gulf conflict.  The examiner was asked to fully analyze whether a diagnosis of PTSD was warranted and whether it was related to the Veteran's alleged in-service stressor.

In December 2011, the examiner reviewed the claims file to include records indicating treatment for PTSD.  The examiner noted that there was "relatively little documentation of PTSD symptoms  and a nexus between those symptoms and stressors."  The examiner declined to make a diagnosis of PTSD conforming to the DSM-IV criteria.  

In the March 2012 statement of the case, although deck logs did not document attacks on the U.S.S. Guardian, the RO conceded that the Veteran performed military service against a hostile military force.

In August 2012, the Veteran testified before the Board about his stressors.  He did not provide details as to his psychiatric symptoms given the assessment of PTSD present in his VA treatment records.  
Although VA has conceded the occurrence of an in-service stressor, upon thorough review of the record, the Board finds that the most probative medical evidence does not support a finding that the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria.  Although treatment records reflect assessment of PTSD, careful review by a licensed psychologist with the DSM-IV criteria in mind does not support a conforming diagnosis.  The Board lends more probative value to an opinion rendered by a licensed psychiatrist who has experience with diagnosing mental health disorders pursuant to the DSM-IV.  In the absence of a diagnosis that is supported by findings on an examination report, all elements necessary for entitlement to service connection have not been established and therefore, service connection must be denied.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for PTSD is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal for entitlement to service connection for residuals of a spider bite is dismissed.

Service connection for PTSD is denied.



REMAND

Reasons for Remand: To obtain a VA examination and an additional medical opinion.

I.  Service Connection for an Acquired Psychiatric Disorder

The Veteran began seeking treatment for depression in 2008 and was prescribed medication for his symptoms.  He indicates he has experienced nightmares since separation from service  in 1992 for which he did not seek treatment at the time.  The Veteran's wife supports his allegations; in a September 2011 statement, she indicated that when he returned from the Navy she noticed changes in his behavior, to include mood swings, trouble sleeping and cold sweats.

The record includes allegations of many stressful experiences in service, to include while serving on the U.S.S. Guardian in the Arabian Gulf.  Contentions regarding these incidents are peppered throughout the record and include handling dead bodies, being fired upon in the early morning hours while aboard the U.S.S. Guardian, witnessing a mine explode, falling off the side of the ship while painting, experiencing collisions with other ships, having individuals come aboard the ship and not knowing who the enemy was, and learning during service that his first born daughter had stopped breathing for several seconds and had to be resuscitated.  See February 2008 Claim, August 2010 VA Examination, August 2012 Hearing Transcript.

VA is required to provide the Veteran an examination in connection with his claim when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record reflects current treatment for depression.  See VA Treatment Records.  In addition, the Veteran has indicated experiencing various stressful events during service and that he has had continuing psychological symptoms since that time.  Despite evidence in the record of psychological symptoms, the VA examiner in August 2010 declined to make a diagnosis or provide any opinion as to the relationship between the Veteran's symptoms and service; the Board finds that there is insufficient evidence to decide the claim and therefore, it must be remanded for further development.

On remand, the RO should schedule the Veteran for a VA examination to specifically consider the existence and etiology of any acquired psychiatric disorders, to include depression.  The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder was incurred in service or is related to service.

II.  Service Connection for Hypertension

The Veteran alleges he began taking medication for hypertension during service and has had high blood pressure since that time.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2013).  For a diagnosis of hypertension under the regulations, it must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran's service records do not show any blood pressure readings except for his entrance examination report which showed a reading of 120/80; however, a dental record dated August 19, 1991 indicates "Hypertension - Vasotec 1x day".  At that time, blood pressure was noted to be 130/88.  That reading could indicate the Veteran had prehypertension or borderline high blood pressure during service.  

After service, there is medical evidence of hypertension for VA purposes beginning in 1993; however, a March 2011 statement from the Veteran's private physician, Dr. W.F., indicates that the Veteran had been on Procardia and hydrochlorothiazide (HCTZ) since the summer of 1992 for hypertension.  
A July 1993 reading showed blood pressure of 140/78.  A March 1994 reading showed blood pressure of 160/84.  June 1995 readings showed blood pressure of 146/80 and 150/82.  Readings in April 1996 showed blood pressure of 158/100 and 148/94.  A reading in June 1996 showed blood pressure of 164/108.  Records to the present show the Veteran continues to have hypertension that is relatively uncontrolled even with medication.

The Veteran underwent a VA examination in February 2012.  Hypertension was diagnosed with a diagnosis date of 1992.  The Veteran related he was told he had hypertension in service.  He explained he was in the process of changing duty stations and was told to take a medication, specifically HCTZ, but never took it while on active duty status.  The examiner opined that it was less likely than not that hypertension was incurred in service.  His rational was that "there is lack of documentation of both the hypertension while in service as well as lack of anything except verbal information concerning the initiation of HCTZ during the first few months out of service."  The dental record indicating hypertension and prescribed treatment was not before the examiner for review. In addition, the examiner did not note or consider the blood pressure readings of record beginning in 1993.

The Board finds that the February 2012 medical opinion is inadequate because the examiner did not have the benefit of reviewing the above-referenced records.  Therefore, the Board will remand the claim for an addendum opinion to assess whether the Veteran had prehypertension in service that eventually led to his current condition.  The examiner should do his or her best to describe the most likely etiology of the Veteran's hypertension given the evidence of borderline high blood pressure in service and his private physician's statement that he has been taking medication to control high blood pressure from 1992 to the present.

The Veteran is encouraged to provide any records from 1992 that show treatment for and readings of high blood pressure.  Any medical evidence supporting Dr. W.F.'s statement would help strengthen the Veteran's claim of continuing symptoms that began in service or within a year from separation from service. See 38 C.F.R. § 3.309(a).

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Request the Veteran provide an authorization for release of any private treatment records not yet of record, to specifically include any records of treatment for high blood pressure beginning in 1992 and any psychiatric records prior to 2008.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After records are obtained to the extent available, schedule the Veteran for a VA examination with a licensed psychologist or psychiatrist in order to ascertain the nature and etiology of any acquired psychiatric disorders, to include depression. 

The claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder, to include depression, is causally or etiologically related to active duty, to include the Veteran's reported experiences on the U.S.S. Guardian, as opposed to its being more likely due to some other factor or factors.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After records are obtained to the extent available, return the claims file to the February 2012 examiner, or if he is not available, to another suitable examiner to provide an addendum opinion as to the etiology of the Veteran's hypertension.

The physician should review the entire claims file, including a complete copy of this remand, and consider the Veteran's documented history and assertions. All indicated tests and studies should be accomplished and all clinical findings reported in detail.

The examiner, based on history reported by the Veteran, the blood pressure reading in service that might indicate prehypertension, the blood pressure readings from 1993 to the present, and sound medical principles, should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or had its onset in service.

The examiner should also address whether it is at least as likely as not (at least a 50-50 probability) that hypertension had its onset within one year following the Veteran's discharge from service in January 1992.  Consideration should be given to the contention of the Veteran's private physician that the Veteran has taken medication to control hypertension since 1992 and the records containing blood pressure readings beginning in 1993.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file and/or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


